Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 	In paragraphs [0147]-[0205] of the specification a list of “embodiments” is listed, however these do not appear to be actual embodiments and are more similar to the claims.  Thus it is unclear what this is referring to.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	“deactivation unit 280”.  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 35 “the take-off element for driving the pivotal movement of the pivot bearing body” lacks antecedent basis.	In claims 37 “the first take-off element”, “the epicyclic gar” lack antecedent basis.  Claim 37 has been interpreted as though it depends from claim 35.	In claim 39 “the take-off element” lacks antecedent basis. Claim 39 has been interpreted as though it depends from claim 35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 11-31, 33-34, 45-55, 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentner et al. DE 102014111426.	Gentner et al. discloses a trailer hitch 10 comprising a ball neck 40, which is movable between an operative position A and a rest position R and has a pivot bearing body 30 arranged at a first end and a trailer ball 46 arranged at a second end, a pivot bearing unit 60, which is arranged fixed to the vehicle and by means of which the pivot bearing body is received such that it is pivotal about a pivot axis 50 between the operative position and the rest position, and a rotation-blocking device 180 having at least two rotation-blocking bodies 194 that are guided such that they are movable in a guide direction by means of a guide body 222, wherein, in the operative position, the rotation-blocking bodies are configured to be brought into a rotation-blocking position by moving in the guide direction and in this position, engage with a respective receptacle 184 in the pivot bearing body in order to block a pivotal movement of the pivot bearing body about the pivot axis in relation to the guide body and are configured to be brought into a release position and in this position, are disengaged from the respective receptacle and wherein the rotation-blocking device has an actuation body 220 which has a respective pressure surface 238 extending transversely to the guide direction for each of the rotation blocking bodies and of which the movement in an actuation direction causes the at least two rotation-blocking bodies to be movable and urgeable in the guide direction, 	wherein a rest position latching device 290 that is independent of the rotation-blocking device is provided, which, in an inactive position, permits movement of the pivot bearing body relative to the pivot bearing unit and, in a latching position, fixes the pivot bearing body such  by means of which the rest position latching device is deactivated independently of the pivotal movement of the pivot bearing body;
	wherein the rest position latching device of itself moves into the latching position when the pivot bearing body reaches the rotary position corresponding to the rest position, as a result of a spring element 296 provided therein;	wherein, when the rest position latching device is not in the latching position. it is always in a latching-ready position;	wherein the rest position latching device is configured to be deactivated by means of the deactivation unit, in dependence on a certain functional condition of the trailer hitch.
	wherein the rest position latching device is configured to be deactivated by means of the deactivation unit before the pivot bearing body is pivoted from the rest position into the operative position;	wherein the rest position latching device is configured to be deactivated by means of the deactivation unit by a drive unit 366 that cooperates with the deactivation unit;	wherein the rest position latching device comprises a latching body 292 that is arranged in the pivot bearing body or the pivot bearing unit, is movable in a latching direction. and is configured to be brought into engagement with a latching receptacle 294 arranged in the pivot bearing unit or the pivot bearing body;	wherein the latching body that is movable in the latching direction is arranged in the pivot bearing body, and in that the latching receptacle is arranged in the pivot bearing unit;	wherein the latching direction extends parallel to the pivot axis.;	wherein there is associated with the latching receptacle an actuation body 180 of the .
Allowable Subject Matter
Claims 7-10 and 56-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 35-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 24, 2022